              Case 1:20-cv-00166-NONE-SAB Document 14 Filed 08/25/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       TORREY VON ZENON,                                           Case No. 1:20-cv-00166-SAB-HC

12                        Petitioner,                                FINDINGS AND RECOMMENDATION TO
                                                                     GRANT RESPONDENT’S MOTION TO
13               v.                                                  DISMISS AND DISMISS PETITION FOR
                                                                     WRIT OF HABEAS CORPUS
14       C. LEPE,1
                                                                     (ECF No. 12)
15                        Respondent.
                                                                     ORDER DIRECTING CLERK OF COURT
16                                                                   TO RANDOMLY ASSIGN DISTRICT
                                                                     JUDGE AND SUBSTITUTE RESPONDENT
17

18              Petitioner is a federal prisoner proceeding pro se with a petition for writ of habeas corpus

19 pursuant to 28 U.S.C. § 2241.
20                                                              I.

21                                                    BACKGROUND

22              Petitioner is currently incarcerated at the Federal Correctional Institution in Mendota,
                                                                           2
23 California, serving a 384-month term of imprisonment. (ECF No. 12 at 1). On January 22, 2020,

24 Petitioner filed the instant federal petition for writ of habeas corpus. (ECF No. 1). In the petition,

25 Petitioner challenges a prison disciplinary proceeding (Incident Report 3161399) in which he

26
     1
         C. Lepe is the Acting Warden at the Federal Correctional Institution in Mendota, where Petitioner is housed.
27 Accordingly, C. Lepe is substituted as Respondent in this matter. See Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894
     (9th Cir. 1996).
28   2
       Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                                 1
          Case 1:20-cv-00166-NONE-SAB Document 14 Filed 08/25/20 Page 2 of 3


 1 was found guilty of possession of drugs, in violation of BOP Code 113. Petitioner was

 2 sanctioned with the loss of 41 days of good time credit, 30 days in the Special Housing Unit, and

 3 the loss of 180 days of phone and commissary privileges. Petitioner asserts that he never

 4 received a copy of the disciplinary hearing officer’s report, in violation of due process. (ECF No.

 5 1 at 2–3).

 6          On June 2, 2020, Respondent filed a motion to dismiss the petition as moot because the

 7 disciplinary violation at issue has been expunged and all sanctions reversed and removed. (ECF

 8 No. 12). Petitioner has not filed any opposition or statement of non-opposition, and the time for

 9 doing so has passed.

10                                                  II.

11                                            DISCUSSION

12          Article III of the United States Constitution limits the jurisdiction of federal courts to

13 “actual, ongoing cases or controversies.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477

14 (1990). “This case-or-controversy requirement subsists through all stages of federal judicial

15 proceedings,” which “means that, throughout the litigation, the plaintiff ‘must have suffered, or

16 be threatened with, an actual injury traceable to the defendant and likely to be redressed by a

17 favorable judicial decision.’” Spencer v. Kemna, 523 U.S. 1, 7 (1998) (emphasis added) (quoting

18 Lewis, 494 U.S. at 477).

19          In the petition, Petitioner appears to seek expungement of the challenged disciplinary

20 violation. (ECF No. 1 at 6). Respondent has submitted the declaration of Ismael Hernandez,

21 which states that the incident report that forms the basis of Petitioner’s habeas petition “has been

22 expunged and all sanctions reversed.” (ECF No. 12-1 at 3). The declaration is supported by a

23 copy of Petitioner’s Inmate Discipline Incident Report History, which reflects that Incident

24 Report 3161399 was expunged on May 27, 2020. (ECF No. 12-1 at 4).

25          Given that Petitioner has received the remedy he requested in his petition, the Court finds

26 that no case or controversy exists.
27 ///

28 ///


                                                     2
          Case 1:20-cv-00166-NONE-SAB Document 14 Filed 08/25/20 Page 3 of 3


 1                                                 III.

 2                                      RECOMMENDATION

 3          Accordingly, the undersigned HEREBY RECOMMENDS that Respondent’s motion to

 4 dismiss (ECF No. 12) be GRANTED and the petition for writ of habeas corpus be DISMISSED

 5 as moot.

 6          Further, the Clerk of Court is DIRECTED to SUBSTITUTE C. Lepe as Respondent in

 7 this matter and randomly ASSIGN this action to a District Judge.

 8          This Findings and Recommendation is submitted to the assigned United States District

 9 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

10 Rules of Practice for the United States District Court, Eastern District of California. Within

11 FOURTEEN (14) days after service of the Findings and Recommendation, any party may file

12 written objections with the court and serve a copy on all parties. Such a document should be

13 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies to the

14 objections shall be served and filed within fourteen (14) days after service of the objections. The

15 assigned District Judge will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. §

16 636(b)(1)(C). The parties are advised that failure to file objections within the specified time may

17 waive the right to appeal the District Court’s order. Wilkerson v. Wheeler, 772 F.3d 834, 839

18 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

19
     IT IS SO ORDERED.
20

21 Dated:     August 25, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                    3
